IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Justin Corliss,                                 :
                              Petitioner        :
                                                :
                      v.                        :    No. 580 M.D. 2014
                                                :    SUBMITTED: October 2, 2015
Pennsylvania State Police,                      :
                         Respondent             :



BEFORE:        HONORABLE BONNIE BRIGANCE LEADBETTER, Judge1
               HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


                            MEMORANDUM AND ORDER


               Before the Court are the preliminary objections in the nature of
demurrers2 by Respondent, Pennsylvania State Police (PSP), to the complaint of
Justin Corliss seeking mandamus, declaratory and injunctive relief in connection
with PSP’s implementation of the Sexual Offender Registration and Notification
Act (SORNA).3 These preliminary objections raise the same legal issues decided
in this Court’s opinion denying Corliss’s application for summary relief. For the

    1
       This case was assigned to the opinion writer on or before January 31, 2016, when Judge
Leadbetter assumed the status of senior judge.
     2
       A demurrer contests the legal sufficiency of a complaint. Christ the King Manor v. Dep’t
of Pub. Welfare, 911 A.2d 624, 633 (Pa. Cmwlth. 2006), aff’d, 951 A.2d 255 (Pa. 2008). In
ruling on preliminary objections, the courts must accept as true all well-pled facts that are
material and all inferences reasonably deducible from the facts. Id. However, the courts are not
required to accept as true any unwarranted factual inferences, conclusions of law or expressions
of opinion. Id. For preliminary objections to be sustained, it must appear with certainty that the
law will permit no recovery. Any doubt must be resolved in favor of the non-moving party. Id.
     3
       Sections 9799.10-9799.41 of the Sentencing Code, 42 Pa. C.S. §§ 9799.10-9799.41.
same reasons stated there, we must sustain PSP’s preliminary objections.
Therefore, this 26th day of April, 2016, it is hereby ORDERED that:
              (1) PSP’s preliminary objection in the nature of a demurrer alleging
that Petitioner was properly classified as a Tier III lifetime registrant under
SORNA is hereby SUSTAINED;4
              (2) PSP’s preliminary objection in the nature of a demurrer to
Petitioner’s ex post facto challenge to SORNA’s provision requiring the
registration of his vehicles in compliance with Section 4915.1(a)(3) of the Crimes
Code, 18 Pa. C.S. § 4915.1(a)(3), is hereby SUSTAINED;5
              (3) PSP’s preliminary objection in the nature of a demurrer to
Petitioner’s cause of action sounding in mandamus is SUSTAINED to the extent
that Petitioner has no clear right to the requested relief of PSP changing his
registration status from Tier III to Tier I and exempting him from compliance with
SORNA and OVERRULED to the extent that PSP objects to Petitioner’s petition
for review on the ground that his cause of action sounding in mandamus is an
inappropriate avenue for the redress that he seeks;6
              (4) PSP’s preliminary objection in the nature of a demurrer to
Petitioner’s petition for review alleging that the letters that it sent to Petitioner
constituted adequate notice under SORNA, that it satisfied its duty to inform and
that it had no duty to replicate the notice of registration requirements and hearing


    4
       See Corliss v. Pa. State Police, (Pa. Cmwlth., 580 M.D. 2014, filed April 26, 2016), slip
op. at 7-8.
     5
       See id. at 9.
     6
       See id. at 2 n.3 (citing Taylor v. Pa. State Police, 132 A.3d 590, 599-600 (Pa. Cmwlth.
2016) (en banc). Our ruling overruling this preliminary objection, in part, does not affect the
ultimate outcome, i.e., the dismissal of Petitioner’s petition for review.



                                               2
related thereto that the Court of Common Pleas of Monroe County provided to
sexual offenders is hereby SUSTAINED;7
               (5) PSP’s preliminary objection in the nature of a demurrer to
Petitioner’s petition for review alleging that Petitioner cannot use his petition for
review to collaterally attack his criminal conviction or his pending criminal
prosecution is hereby SUSTAINED;8
               (6) PSP’s preliminary objection in the nature of a demurrer to
Petitioner’s petition for review alleging that there were no due process or equal
protection violations where it had no duty to notify Petitioner of the hearing
conducted by the Court of Common Pleas of Monroe County provided to sexual
offenders regarding SORNA’s registration requirements or to make such hearings
available to him is hereby SUSTAINED.
               The within “petition for review-complaint in mandamus-with notice to
plead” is hereby DISMISSED, with prejudice, and the Chief Clerk is directed to
mark this case CLOSED.




                                             _____________________________________
                                             BONNIE BRIGANCE LEADBETTER,
                                             Judge




    7
      See id. at 8-9.
    8
      See id. at 9 and Keller v. Kinsley, 609 A.2d 567, 569 (Pa. Super. 1992) (holding that a civil
action alleging unjust conviction and incarceration cannot be used to collaterally attack criminal
convictions; Post-Conviction Relief Act is the sole means by which convictions can be
collaterally attacked).



                                                3